Criminal Case Cover Sheet                                                                                                        U.S. District Court
                                                     FILED: REDAaED


Place of Offense:                     Q Under Seal                                                      Judge Assigned:        IDD


City:                                 Superseding Indictment:                                           Criminal No.            :19MJ


County: Prince William                Same Defendant:                                                   New Defendant:


                                         Magistrate Judge Case No.                                      Arraignment Date:

                                      Search Warrant Case No.                                           R.20/R.40 From:

Defendant information:


Defendant Name: LANFORD PARROTT                               Alias(es):                                □ Juvenile FBI No.

Address:               Creed moor, NC


Employment:

Birth Date: xx/xx/1962           SSN: xxx-xx-5184          Sex:      Male             Race:                      Nationality:

Place of Birth:                     Height:         Weight:                 Hair:             Eyes:              Scars/Tattoos


□ interpreter Language/Dialect:                                                     Auto Description:

Location/Status:


Arrest Date:                              □ Already in Federal Custody as of:                                        m:




□ Already in State Custody                □ On Pretrial Release               □ Not in Custody

□ Arrest Warrant Requested                □ Fugitive                          □ Summons Requested

□ Arrest Warrant Pending                  □ Detention Sought                  [~| Bond
Defense Counsel Information:


Name:      Kevin Wilson                                           □ Court Appointed             Counsel Conflicts:

Address:                                                          □ Retained

Phone:                                                            15^ Public Defender                                □ Federal Public Conflicted Out
U.S. Attorney Information:

AUSA(s): Steven T. BRantley                                                   Phone: 703-299-3949                    Bar No.

Complainant Aaency - Address & Phone No. or Person & Title:

 Special Agent Steven Letteney, ATF
U.S.C. Citations:       Code/Section                   Offense Charged                                Countfs^            Capital/Felonv/Misd./Petty

  Setl:             18 U.S.C.§ 1716(a)         Mailing explosive devices                                                   Misdemeanor


  Set 2:


  Date:             09/04/2019                AUSA Signature:                                                               may be continued on reverse
